Title: To Benjamin Franklin from Jean de Neufville & fils, 1 May 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honour’d and Dear Sir:
Amsterdam the 1st. May 1780.
May it please your Excellency
That after a longer Silence then we could wish, we take on now the liberty of recalling ourselfs to her remembrance, with assurance that we will be ever devoted to her, and to the American cause which we have the pleasure now, to see more and more of consequence in our Country; the Influence of the French Court the declaration of the Russian Empire and the Resolutions of our States in consequence, give us great hopes that with a glorious Peace, the Connections of the Republicqs may now be soon realised.
We received lately a letter from the worthy American Comodor J.P. Jones, by whoes directions we take the liberty of troubling your Excelly: with the inclosed, we hope she will excuse our desire to have it forwarded.
The Accounts of the despersed fleet of Clinton, who arrived at Georgia with a small rest of his force may prove again favourable to the Cause of the United States, but more so again as we hope to hear soon in its Consequences; and So may the end of this Campain fixe the Constellation, of the new Independent Republick in all her glory.
With the most extended and devoted Regard We have the honour to be Honourd & Dear Sir. Your Excellency’s most obedient And most humble Servants
John DE Neufville & Son
